DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.
 
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of invention I and the required species in the reply filed on 8/15/2020 is acknowledged.

Claims 28-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/15/2020.

	Claims 1, 11, 12, 15-17, 26 and 27 are examined on the merits.

Claim Objections
Claims 11, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive. See responses below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(New Rejection) Claims 1 and 15-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Hughes et al. (Journal of Virology, 2001, Vol. 75, No. 8, pages 3766-3770).
The claimed invention is drawn to a recombinant Influenza A virus (IAV), comprising:
	a mutant neuraminidase with one or more mutations at N-glycosylation sites and the neuraminidase is defective in neuraminidase activity.  The one or mutations are amino acid substations to N-glycosylation sites corresponding to positions 102 or 135 of SEQ ID NO: 4 or a deletion of a stalk region, a deletion in a catalytic domain or both.  

	Hughes et al. teach the generation of a recombinant influenza A viruses with mutated neuraminidase proteins that lack large internal regions.  Specifically, the recombinant influenza virus K4(MaKS)-13 contains a neuraminidase protein that possesses a deletion of the catalytic domain and the stalk region, which results in a virus that has lost the NA function. [see figure 2, pages 3768-3769] Therefore, Hughes et al. anticipate the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
(New Rejection) Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. as applied to claims 1 and 15-16 above, and further in view of Garcia-Sastre et al. (US PGPub 2015/0132330).
The claimed invention further requires that the recombinant influenza A virus is also part of an immunogenic composition comprising that also comprises a pharmaceutically acceptable carrier, such as an adjuvant.

	The teachings of Hughes et al. are summarized above, however, they to not teach formulating their recombinant influenza virus with a pharmaceutically acceptable adjuvant.

	Garcia-Sastre et al. teach the use of pharmaceutically acceptable adjuvants with their recombinantly produced influenza A viruses.  [see paragraphs 650, 652, 665, 688 and 689]

	It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Hughes et al. in order to include an adjuvant with their recombinant influenza A virus.  One would have been motivated to do so, given the suggestion by Hughes et al. that their recombinant influenza virus is attenuated by losing the activity of the NA protein.  There would have been a reasonable expectation of success, given the knowledge that influenza viruses can be readily combined with pharmaceutically acceptable adjuvants, as taught by Garcia-Sastre et al.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648